County Employees — Dual Positions It is not lawful or permissible for one person to be employed by the County to serve two positions in employment for the Associate District Judge of the county. No one person could be employed as a secretary to the Associate District judge and paid a salary by the county and at the same time be employed and receive pay as a bailiff in the court presided over by the Associate District judge.  The Attorney General has had under consideration your request for an opinion on the following question: "Is it lawful and permissible for one person to be employed by the County, to serve two positions in employment for the Associate District Judge of that County? Specifically, can one person be employed as bailiff, and paid $ 12.00 per day ($264.00 per month) from the Court Fund and at the same time be employed as a secretary and be paid ($300.00 per month) from the County General Fund for these services?" Article II, Section 11
Oklahoma Constitution provides in part: "Every person elected or appointed to any office or employment of trust or profit under the laws of the State . . . shall give personal attention to the duties of the office to which he is elected or appointed." Title 19 O.S. 551 [19-551] (1968), provides in pertinent part: "Necessary bailiffs upon any court of record in this state shall be appointed by the judge thereof and such bailiffs shall receive in full compensation not to exceed the sum of Twelve Dollars ($12.00) per day while in actual attendance and services of said court; . . ." We held in our Opinion No. 68-311, dated October 4, 1968, that no District Judge, Associate District Judge or Special District Judge had a right to a secretary; that the only statute authorizing a District Judge a secretary was 20 O.S. 119 [20-119] (1968), and this act was repealed by H.B. No. 1146, Second Session, Thirty-first Oklahoma Legislature (Laws 1968, c 262, p. 399). In the same opinion we held an Associate District Judge could have a secretary if he could justify the need for one and the County Commissioners would approve, under the authority of 19 O.S. 180.65 [19-180.65]. The salary for this secretary must be paid out of the county general fund. See Nixon v. Roberts, Okl ., 420 P.2d 903 (1966).  The compensation to a bailiff could never amount to a set weekly or monthly salary or a definite part of a salary, as anticipated in your question, for such officer cannot be paid on holidays, weekends or any other time except when in actual attendance and service of the court. A secretary for the Associate District Judge is not an officer but is an employment of trust and profit under the laws of this state. We will assume for the purpose of this opinion that the hours of employment of a secretary for a judicial officer would coincide with the hours spent by such officer in performing his duties, normally when the court house of the county is open for business. These hours of employment for a secretary would be some of the same hours when such judicial officer might need a bailiff in attendance upon his court. It follows, then, that the same person holding both employment as a secretary to the Associate District Judge and the office of bailiff to the court over which such judge presides could not give personal attention to the duties of both the position and office.  It is therefore the opinion of the Attorney General that your question be answered in the negative. It is not lawful or permissible for one person to be employed by the County to serve two positions of employment for the Associate District Judge of that County. Specifically, one person cannot be employed as a bailiff to the district court and paid $ 12.00 per day as a bailiff from the Court Fund and at the same time be employed as a secretary to the Associate District Judge and be paid $300.00 per month from the county general fund for such services.  (W. J. Monroe) (Ed. note: dual office holding) ** SEE: OPINION NO. 91-578 (1991) ** ** SEE: OPINION NO. 74-130 (1974) ** ** SEE: OPINION NO. 75-146 (1975) ** ** SEE: OPINION NO. 78-149 (1978) **